DETAILED ACTION
This action is responsive to the communication filed on 
Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record found to be the most related fails to teach and/or remotely suggest each and every limitation of the claimed invention specifically including receiving traffic usage information of a first session and traffic usage information of a second session reported by a first policy control function and a second policy control function, accumulating a total traffic usage of the first session and the second session, determining whether the total traffic usage reaches a threshold value of a total issued traffic usage, sending total traffic usage information of the first session and the second session to the first policy control function and the second policy control function in response to that the current total traffic usage reaches the threshold value of the total issued traffic usage, so that the first policy control function and the second policy control function perform policy control according to the total traffic usage information. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/NATISHA D COX/Primary Examiner, Art Unit 2448